Case 4:19-cv-00892-HSG Document 36-9 Filed 04/04/19 Page 1 of 11




           Exhibit I
   Case 4:19-cv-00892-HSG Document 36-9 Filed 04/04/19 Page 2 of 11

                                                                         Executive Secretary
                                                                         U.S. Department of Homeland Security
                                                                         Washington, DC 20528


                                                               $fi& Homeland
                                                               &32ZH6,



                                                                         Security
                                     February 25, 2019

MEMORANDUM FOR:                CAPT Hallock N. Mohler Jr.
                               Executive Secretary
                               Department of Defense (DoD)

FROM:                          Christina Bobb      ,if'Shy\t
                               Executive Secretary
                               Department of Homeland Security (DHS)

SUBJECT:                       Request for Assistance Pursuant to 10 U.S.C. § 284

I. Overview


As the government department tasked with border security, the Departmentof Homeland
Security (DHS), through U.S. Customs and BorderProtection (CBP), is requesting that
the Department of Defense assist DHS in its efforts to secure the southern border. The
Secretary has directed me to transmit this request for assistance to your attention. This
memorandum supersedes the February 22, 2019 version.

In Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of
1996, as amended (IIRIRA), 8 U.S.C. § 1103 note, Congress has directed DHS to
construct border infrastructure in areas of high illegal entry to deter illegal crossing of
both drugs and people into the United States. Pursuant to Section 102, DHS has
identified the areas set forth in Section II below as areas of high illegal entry where CBP
must take action (the Project Areas).

Within the Project Areas, DHS is experiencing large numbers of individuals and
narcotics being smuggled into the country illegally. The Project Areas are also used by
individuals, groups, and transnational criminal organizations as drug smuggling corridors.
Mexican Cartels continue to remain dominant in these areas, influencing and controlling
narcotics and human smuggling operations, within their respective strongholds.

DHS must use its authority under Section 102 of IIRIRA to install additional physical
barriers and roads in the vicinity of the United States border in order to deter and prevent
illegal crossings within the Project Areas. The construction of border infrastructure
within the Project Areas will support DHS's ability to impede and deny illegal entry and
drug smuggling activities within the Project Areas.




                                                                         www.dhs.gov
    Case 4:19-cv-00892-HSG Document 36-9 Filed 04/04/19 Page 3 of 11
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 2

The Project Areas identified are adjacent to some of the most densely populated
metropolitan areas of Mexico and are also home to some of the strongest and most
violent drug cartels in the world. Deterring and preventing illegal cross-border activity
will help stem the flow of illegal narcotics and entries in these areas. Similarly, the
improvedability to impede, deny, and be mobile within the Project Areas creates a safer
operational environment for law enforcement.

To support DHS's action under Section 102 of IIRIRA, DHS is requesting that DoD,
pursuant to its authority under 10 U.S.C. § 284(b)(7), assist with the construction of
fences roads, and lighting within the Project Areas to block drug-smuggling corridors
across the international boundary between the United States and Mexico.

II. Capabilities Requested

Within the Project Areas there is existing vehicle fence and dilapidated pedestrian
fencing. Vehicle fencing is intended to stop vehicles from illegally entering the United
States, but can be climbed over or under by individuals. Pedestrian fencing is intended to
prevent and deter individuals and vehicles from illegally crossing into the United States.

DHS requests that DoD assist in the execution of projects, within the Project Areas set
forth below, to: (1) replace existing vehicle barriers or dilapidated pedestrian fencing
with new pedestrian fencing; (2) construct roads; and (3) install lighting.

The new pedestrian fencing includes a Linear Ground Detection System, which is
intended to, among other functions, alert Border Patrol agents when individuals attempt
to damage, destroy or otherwise harm the barrier. The road construction includes the
construction of new roads and the improvement of existing roads. The lighting that is
requested has an imbedded camera that works in conjunction with the pedestrian fence.
The lighting must be supported by grid power.

The segments offence within the Project Areas identified below are situated on federal
property. DHS will be responsible for securing, to the extent required, any other real
estate interest or instrument that is required for project execution. In the event a real
estate interest or instrument that is needed for project execution cannot be obtained for a
segment offence within a Project Area in a time frame that is within the requirements of
this request for assistance, the segment may be withdrawn from this request. In addition,
DHS will be responsible for any applicable environmental planning and compliance to
include stakeholder outreach and consultation associated with the projects.
   Case 4:19-cv-00892-HSG Document 36-9 Filed 04/04/19 Page 4 of 11
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 3

Project Areas:

II.A. El Centro Sector


Within the United States Border Patrol El Centro Sector (El Centro Sector) DHS is
requesting that DoD assist by undertaking road construction, by replacing approximately
15 miles of existing vehicle barrier with new pedestrian fencing, and by installing
lighting in the specific locations identified below.

The specific Project Area identified below is located in Imperial County, California and
has been identified by the Office of National Drug Control Policy (ONDCP) as a High
Intensity Drug Trafficking Area (HIDTA). Multiple local transnational criminal
organizationsknown for smugglingdrugs into Calexico from Mexico using a variety of
tactics, techniques, procedures, and varying concealment methods operate in this area,
including Cartel De Jalisco Nueva Generacion (CJNG) as well as remnants of the
Beltran Leyva Organization and La Familia Michoacana organizations. CJNG, based in
Jalisco, was previously a faction of the Sinaloa Cartel. CJNG broke away from the
Sinaloa Cartel and has become an established Mexican Cartel. The Mexican government
has declared CJNG as one of the most dangerous cartels in the country.

Due to the close proximity of urban areas on both sides of the border, the El Centro
Sector suffers from some of the quickest vanishing times - that is, the time it takes to
illegally cross into the United States and assimilate into local, legitimate traffic. These
quick vanishing times enable the illegal activities of transnational criminal organizations,
whether they are smuggling people or narcotics.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 29,000 apprehensions of illegal entrants
attempting to enter the United States between border crossings in the El Centro Sector.
Also in fiscal year 2018, Border Patrol had approximately 200 separate drug-related
events between border crossings in the El Centro Sector, through which it seized over
620 pounds of marijuana, over 165 pounds of cocaine, over 56 pounds of heroin, and
over 1,600 pounds of methamphetamine.

The specific Project Area is as follows:

    •   El Centro Project 1:

            o The project begins approximately 10 miles west of the Calexico Port of
                Entry continuing west 15.25 miles in Imperial County.
            o   Start coordinate: 32.63273, -115.922787; End coordinate: 32.652563,
                -115.662399
    Case 4:19-cv-00892-HSG Document 36-9 Filed 04/04/19 Page 5 of 11
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 4

II.B. Yuma Sector


Within the United States Border Patrol Yuma Sector (Yuma Sector) DHS is requesting
that DoD assist by undertaking road construction, by replacing approximately 36 miles of
existing vehicle barrierand approximately 6 miles of dilapidated pedestrian fencing with
new pedestrian fencing, and by installing lighting in the specific locations identified
below. The specificareas identified beloware located in Yuma County, Arizona.

YumaCounty has been identified by the ONDCP as a HIDTA. Of particular note is the
operation of the Sinaloa Cartel in this area. TheSinaloa Cartel continues to be the most
powerful cartel in the country and controls illicit networks and operations in the United
States. Despite the arrest of Joaquin "El Chapo" Guzman-Loera, its narcoticsbusinesshas
continued uninterrupted. As a result, there have been no significant changes within the
Sinaloa Cartel's hierarchy, or any changes in the illicit operations conducted by the
Sinaloa Cartel.


BorderPatrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 26,000 apprehensions of illegal entrants
attempting to enter the United Statesbetween bordercrossings in the Yuma Sector. Also
during fiscal year 2018, Border Patrol had over 1,400 separate drug-related events
between border crossings in the Yuma Sector, through which it seized over 8,000 pounds
of marijuana, over 78 pounds of cocaine, over 102 pounds of heroin, over 1,700pounds
of methamphetamine, and over 6 pounds of fentanyl.

The replacement of ineffective pedestrian fencing in this area is necessarybecausethe
older, wire mesh design is easily breached and has been damaged to the extent that it is
ineffective. Additionally, this area is notorious for border violence and narcotics
smuggling. Furthermore, while the deployment of vehicle barrier in the Yuma Sector
initially curtailed the volume of illegal cross-border vehicular traffic, transnational
criminal organizations quickly adapted their tactics switching to foot traffic, cutting the
barrier, or simply driving over it to smuggle their illicit cargo into the United States.
Thus, in order to respond to these changes in tactics, DHS now requires pedestrian
fencing.

The specific Project Areas are as follows:

    •    Yuma Project 1:

            o The project begins approximately 1 mile southeast of the Andrade Port of
              Entry continuing along the Colorado River for approximately 5 miles in
                  Yuma County.
            o     Start coordinate: 32.704197, -114.726013; End coordinate: 32.642102,
                  -114.764632)
   Case 4:19-cv-00892-HSG Document 36-9 Filed 04/04/19 Page 6 of 11
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 5

   •     Yuma Project 2:

            o The project involvesthe replacement of two segments of primary
              pedestrian fencing in Yuma Sector for a total of approximately 6 miles.
              This includes approximately 2 miles of fencing along the Colorado River.
            o   Start coordinate: 32.37755528, -114.4268201; End coordinate:
                32.3579244,-114.3623999;
            o The project also includes replacement of primary pedestrianfencing
              approximately 17 miles east of the San Luis Port of Entry, on the
              Barry M Goldwater Range, continuing east for approximately 4 miles.
            o   Start coordinate: 32.51419938, -114.8011175; End coordinate:
                32.49350559,-114.8116619

   •     Yuma Project 3:

            o The project begins approximately 0.4 miles east of the
              Barry M. Goldwater Range continuing approximately 31 miles east
              through the Cabeza Prieta National Wildlife Refuge in Yuma County.
            o   Start coordinate: 32.232935, -113.955211; End coordinate: 32.039033,
                -113.33411


III.C Tucson Sector


Within the United States Border Patrol Tucson Sector (Tucson Sector) DHS is requesting
that DoD assistby undertaking road construction, by replacing approximately 86 miles of
existing vehicle barrier with newpedestrian fencing, andby installing lighting in the
specific locations identified below. The specific areas identified below are located in
Pima, Cochise, and Santa Cruz Counties, Arizona.

Pima, Cochise and Santa Cruz Counties have been identified by the ONDCP as a
HIDTA. The Sinaloa Cartel relies on their local associates to coordinate, direct, and
support the smuggling of illegal drugs and aliens from Mexico to the United States.
Since Arizona is contiguouswith the U.S.-Mexico International Boundary,the Tucson
and Phoenix metropolitan areas are majortrans-shipment and distribution points for
contraband smuggling. Plaza bosses operate as a Sinaloa Cartel leaderwithin their
specific area of operation along the Sonora-Arizona corridor of the U.S.-Mexico
International Boundary.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 52,000 apprehensions of illegal entrants
attempting enter the United States between the border crossings in the Tucson Sector.
Also in fiscal year 2018 Border Patrol had over 1,900 separate drug-related events
between border crossings in the Tucson Sector, through which it seized over 1,600
pounds of marijuana, over 52 pounds of cocaine, over 48 pounds of heroin, over 902
pounds of methamphetamine, and over 11 pounds of fentanyl.
    Case 4:19-cv-00892-HSG Document 36-9 Filed 04/04/19 Page 7 of 11
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 6

In addition, the absence of adequate pedestrian fencing, either due to the presence of
vehicle barrier only or ineffective pedestrian designs, in the Tucson sector continues to be
particularly problematic as it pertains to the trafficking of illegal narcotics. Rival
transnational criminal organizations frequently employ "rip crews" who leverage the
remote desert environment and lack of infrastructure to steal one another's illicit cargo
resulting in increased border violence.

The terrain also provides high ground to scouts seeking to protect and warn smuggling
loads being passed through the area. Transnational criminal organizations have
successfully utilized this advantage in furtherance of their illicit activity and for this
reason the area is in need of an improved capability to impede and deny illegal crossings
or people and narcotics. In addition, the area hosts a number of tourist attractions that
allow illegal activity to blend into legitimate activity; avoiding detection and evading
interdiction.


The specific Project Areas are as follows:

    •   Tucson Project 1:
            o The project includes replacement of two segments of vehicle barriers. The
              first segment begins approximately 2 miles west of the Lukeville Port of
              Entry continuing west approximately 30 miles.
            o   Start coordinate: 32.038278, -113.331716; End coordinate: 31.890032,
                -112.850162
            o The second segment project begins approximately 3 miles east of the
              Lukeville Port of Entry and continues east approximately 8 miles in Pima
              County, Arizona.
            o   Start coordinate: 31.8648, -112.76757; End coordinate: 31.823911,
                -112.634298


    •   Tucson Project 2:
           o The project includes approximately 5 miles of primary pedestrian fence
              replacement around the Lukeville Port of Entry extending from
              approximately 2 miles west of the port to approximately 3 miles east of
              the port.
           o Start coordinate: 31.88999921, -112.850162; End coordinate: 31.8648,
                -112.76757
   Case 4:19-cv-00892-HSG Document 36-9 Filed 04/04/19 Page 8 of 11
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 7

   •     Tucson Project 3:

            o The project includes three segments of vehicle barrier replacement
              beginning approximately 18 miles west of the Naco Port of Entry and
              continuing to approximately 25 miles east of the Douglas Port of Entry (or
              approximately 5 miles west of the Arizona/New Mexico state line) for
              approximately 20 miles of non-contiguous vehicle barrier replacementin
                Cochise County, Arizona.
            o   Start coordinate: 31.333754, -110.253863; End coordinate: 31.333767,
                -110.250286;
            o   Start coordinate: 31.334154, -110.152548; End coordinate: 31.334137,
                -110.147464;
            o   Start coordinate: 31.333995, -109.453305; End coordinate: 31.332759,
                -109.129344


   •     Tucson Project 4:

            o The project begins approximately 9 miles east of the Nogales Port of Entry
              and continues eastward for approximately 30 miles with approximately 26
              miles of non-contiguous vehicle barrier replacement in Santa Cruz and
                Cochise Counties, Arizona.
            o   Start coordinate: 31.333578, -110.79579; End coordinate: 31.333511,
                -110.775333;
            o   start coordinate: 31.33328, -110.70545; End coordinate: 31.333602,
                -110.288665)
            o Note: An additional approximately 0.3 miles of new pedestrian fence
              could be built between the existing segmented vehicle barrier locations to
              fill existing gaps if appropriate real estate interest can be verified

   •     Tucson Project 5:

            o The project includes approximately 2 miles of vehicle barrier replacement
              beginning approximately 4.5 miles east of the Sasabe Port of Entry
              continuing east in six non-continuous segments for approximately 15
                miles in Pima and Santa Cruz Counties, Arizona.
            o   Start Coordinate: 31.460175, -111.473171; End Coordinate: 31.459673,
                -111.471584;
            o   Start Coordinate: 31.453091, -111.450959; End Coordinate: 31.449633,
                -111.440132;
            o   Start Coordinate: 31.440683, -111.412054; End Coordinate: 31.437351,
                -111.40168;
            o   Start Coordinate: 31.423471, -111.358336; End Coordinate: 31.422541,
                -111.355444;
            o   Start Coordinate: 31.42221, -111.354379; End Coordinate: 31.421321,
                -111.351608;
    Case 4:19-cv-00892-HSG Document 36-9 Filed 04/04/19 Page 9 of 11
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 8

            o   Start Coordinate: 31.386813, -111.243966; End Coordinate: 31.385462,
                -111.239759)

ILD. El Paso Sector

Within the United States Border Patrol El Paso (El Paso Sector) DHS is requesting that
DoD assist by undertaking road construction, by replacing approximately 70 miles of
existing vehicle barrier with new pedestrian fencing, and by installing lighting in the
specific locations identified below. The specific areas identified below are located in
Luna, Hidalgo and Dona Ana Counties, New Mexico. Luna, Hidalgo and Dona Ana
Counties have been identified by the ONDCP as a HIDTA.

There are three specific transnational criminal organizations of interest operating in the El
Paso Sector - the Sinaloa Cartel as well as remnants of the Juarez Cartel and the Beltran
Leyva Organization. In the El Paso Sector the SinaloaCartel employs a variety of tactics,
techniques and procedures depending upon the terrain and environment to move drugs
across the border. While the Sinaloa Cartel has a strong presence and control of
territories at the flanks of the Sector, it does not have full control of the territory
throughout the El Paso Sector. The Juarez Cartel, traditionally a major trafficker of
marijuana and cocaine, has become an active member in opium cultivation and heroin
production.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 31,000 apprehensions of illegal entrants
attempting to enter the United States between border crossings in the El Paso Sector.
Also in fiscal year 2018, Border Patrol had over 700 separate drug-related events between
border crossings in the El Paso Sector, through which it seized over 15,000 pounds of
marijuana, over 342 pounds of cocaine, over 40 pounds of heroin, and over 200 pounds
of methamphetamine.

Although the deployment of vehicle barrier in the El Paso Sector initially curtailed the
volume of illegal cross-border vehicular traffic, transnational criminal organizations
quicklyadapted their tactics switching to foot traffic, cutting the barrier, or simply
driving over it to smuggle their illicit cargo into the United States.

Thus, in order to respond to these changes in tactics, CBP now requires pedestrian
fencing. Successfully impeding and denying illegal activities or transnational criminal
organizations in this area is further complicated by the close proximity of New Mexico
Highway 9 to the border. In some cases the highway is less than a half a mile, allowing
illegal cross-border traffic to evade detection and apprehension and quickly vanish from
the border area.
   Case 4:19-cv-00892-HSG Document 36-9 Filed 04/04/19 Page 10 of 11
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 9

The specific Project Areas are as follows:

       •   El Paso Project 1:
              o The project includes 46 miles of vehicle barrier replacement beginning
                approximately 17.5 miles west of the Columbus Port of Entry continuing
                east in non-contiguous segments to approximately 35 miles east of the
                Columbus Port of Entry within the Luna and Dona Ana Counties, New
                  Mexico.
              o   Start Coordinate: 31.7837, -107.923151; End Coordinate: 31.783689,
                  -107.679049;
              o   Start Coordinate: 31.783672, -107.573919; End Coordinate: 31.783741,
                  -107.038154


       •   El Paso Project 2:
              o The project includes 23.51 miles of Vehicle Barrier replacement in non
                contiguous segments within Hidalgo and Luna Counties, New Mexico.
                The first segment begin approximately 5.1 miles east of the New
                  Mexico/Arizona Border continuing east 4.55 miles.
              o   Start Coordinate: 31.332323, -108.962631; End Coordinate: 31.332292,
                  -108.885946;
              o The second segment begins approximately 3 miles west of the Antelope
                Wells Port of Entry to 3 miles east of the port of entry for 6.12 miles of
                  Vehicle Barrier replacement.
              o   Start Coordinate: 31.333368,-108.582412; End Coordinate: 31.333407,
                  -108.47926;
              o The third segment begins approximately 20 miles west of the Columbus
                Port of Entry extending west 12.84 miles.
              o   Start Coordinate: 31.783722,-108.182442; End Coordinate: 31.783708,
                  -107.963193;

III.       Technical Specifications

As set forth above, DHS requires road construction, installation of lighting, and the
replacement of existing vehicle barrier or dilapidated pedestrian fencing with new
pedestrian fencing within the Project Areas. DHS will provide DoD with more precise
technical specifications as contract and project planning moves forward.

Given DHS's experience and technical expertise, DHS plans to coordinate closely with
DoD throughout project planning and execution, to include review and approval of
design specifications, barrier alignment and location, and other aspects of project
planning and execution.
      Case 4:19-cv-00892-HSG Document 36-9 Filed 04/04/19 Page 11 of 11
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 10


IV. Sequencing

TheDHS request for assistance includes approximately 218 miles in which DHS requires
road construction, the installation of lighting, and the replacement of existing vehicle
fencing or dilapidated pedestrian fencing with newpedestrian fencing within the Project
Areas. DHS requests that DoD's support under 10U.S.C. § 284 address the requirements
in orderof priority as DoD resources allow. The DHS orderof priority is as follows:

      1. Yuma Sector Project 1
      2. Yuma Sector Project 2
      3. El Paso Sector Project 1
      4. El Centro Sector Project 1
      5. Tucson Sector Project 1
      6. Tucson Sector Project 2
      7. Tucson Sector Project 3
      8. Tucson Sector Project 4
      9. Yuma Sector Project 3
      10. El Paso Sector Project 2
      11. Tucson Sector Project 5

V.     Funding

DHS requests that DoD provide the above-referenced border fences, roads, and lighting
on a non-reimbursable basis as support to block drug smuggling corridors.

DHS will accept custody of the completed infrastructure and account for that
infrastructure in its real property records.

DHS will operate and maintain the completed infrastructure.

VI.      Conclusion


DHS requests DoD assistance under 10 U.S.C. § 284 to constructfences, roads, and to
install lightingin order to block drug smuggling corridors in the Project Areas set forth
above. The Projects Areas set forth above are also areas of high illegal entry under
IIRIRA § 102(a), and the requested fences, roads, and lighting will assist in deterring
illegal crossings in the Project Areas.
